Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
                                              Status of the Application
2.  Claims 1-13 and 15-19 are pending under examination.  Claims 1 and 15 were amended. Claims 29 and 31 were previously withdrawn from further consideration as being drawn to nonelected group. Claims 14, 20-28 and 30 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3.  The Applicant’s arguments drawn to the priority to foreign application, have been fully considered and found persuasive.
4. The rejection of claims under 35 USC 103 as being unpatentable over Chun in view of Christopherson et al. has been withdrawn in view of the amendment.

                                     Claim Rejections - 35 USC § 103
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2012/0258447) in view of Bergstrom et al. (US 5,681,947).
        Chun teaches a method of dams 1-2, 15-16, a method for amplifying at least three target nucleic acid molecules with reduced primer dimer formation in a multiplex amplification reaction, comprising: 
th nucleotide at the 5-end of the UBP to 7th nucleotide at the 3’end of the UBP such that a multiplex amplification using the at least three primer pairs generates amplification products of the target nucleic acid molecules with reduced primer dimer formation; wherein the nucleotide sequence in the 5’ direction from the core region comprises a hybridizing nucleotide sequence corresponding target nucleic acid molecule, and wherein the UBPs are 12 nucleotides in length (para 0050, para 0068-0073);
(b) performing a multiplex amplification reaction comprising at least two cycles of primer annealing, primer extension and denaturation by using the at least three primer pairs wherein the reaction generates amplification products with reduced primer dimer formation (see entire document, at least para 0019-0036, 0068-0075, 0080-0082).
With reference to claim 3-6, 17-19, Chun teaches that both primers in the at least one primer pair are UBPs, either or both primers in each primer pair are UBPs; 50% of the total number of primers are UBPs; and at least one of the UBPs does not comprise a degenerate base (para 0107).

With reference to claim 8, Chun teaches that the primer annealing in the multiplex reaction is performed at 500 C or higher (para 0159, 0164).
With reference to claims 9-10, Chun teaches that the method exhibits a target amplification efficiency of at least 3% higher than of using primers containing naturally occurring nucleotides complementary to the target nucleic acid sequence instead of the at least one UBP and the Ct value obtained from a reaction using a primer pair contacting the UBP in the absence of a target nucleic acid is increased by 1 or more, as compared with that using a primer pair consisting of convention primers in the absence of a target nucleic acid (para 0160-0167, 0188-0190, 0038, Fig. 6-7).
            With reference to claims 11-12, Chun teach that the method comprises three probes (labeled oligonucleotides) (para 00158).
     With reference to claim 13, Chun teaches that the universal base is inosine, deoxyinosine, deoxy 3-nitropyrrole or 5-nitroindole (para 0071).
  Although Chun teach UBP primers, however, Chun did not specifically teach nonconsecutive universal bases in the UBP.
Bergstrom et al. teach a method for detecting target nucleic acid using primers comprising multiple universal nucleotides (3-nitropyrrole or inosine)  at positioned 3’ -terminus or penultimate to ‘3 end of the primer and the universal bases are non consecutively positioned in the primer; wherein Bergstrom  et al. teach that the universal bases in the primers improve the specificity and efficiency of amplification of the target 
        It would have been prime facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chun to include noncontiguous or nonconsecutive universal bases in primers as taught by Bergstrom et al. to develop an improved method of amplifying a target nucleic acid. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation for success that the combination would improve the primer specificity to amplify a target nucleic acid because Chun and  Bergstrom et al. teach a method for amplifying a target nucleic acid using universal base primers and Bergstrom et al. explicitly taught primers comprising universal bases nonconsecutively positioned 3’ -terminus or penultimate to ‘3 end  would improve the specificity of detecting sequence variation or mutations with accuracy (col. 2, line 42-51, col. 4, line 13-22, col. 8, line 40-47) and such a modification of the method is considered obvious over the cited art. 
                                                    Conclusion
               No claims are allowable.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637